Citation Nr: 0816629	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.  He is in receipt of various decorations to include 
those that reflect combat participation. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision, which denied 
service connection for peripheral neuropathy and tumor-like 
growths and granted service connection for PTSD and assigned 
an initial 50 percent rating.  The veteran subsequently filed 
a notice of disagreement with the RO's decision only as to 
the initial 50 percent rating for PTSD.  Thus, the issues of 
service connection for peripheral neuropathy and tumor-like 
growths are not currently on appeal and will not be discussed 
in the following decision.

The Board notes that it previously remanded this case in both 
March and December 2007 for additional notice and evidentiary 
development.  As this development has been completed, the 
case returns now for appellate consideration.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD produces no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as depression and anxiety, irritability, mildly 
impaired impulse control, sleep impairment, and intrusive 
thoughts.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002 & West Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008); 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim for service connection was granted, 
and a disability rating and effective date were assigned in a 
May 2004 RO decision.  VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) is thus discharged.  See Sutton v. Nicholson, 20 
Vet.App. 419 (2006).  Accordingly, the Board concludes that 
any error in failing to provide adequate pre-adjudicative 
notice under 38 U.S.C.A. § 5103(a) was harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the RO most recently provided the veteran an 
appropriate VA examination in 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records through 2005.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Initial Rating for PTSD

The veteran contends that he is entitled to an initial rating 
in excess of 50 percent for his PTSD.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19th, 2007).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating reflects occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:

Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once per week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent disability rating reflects occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: 

Suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting; 
inability to establish and maintain 
effective relationships).

Finally, a 100 percent disability rating reflects total 
occupational and social impairment, due to such symptoms as:

Gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  A GAF 
score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed individual avoids friends, 
neglects family, and is unable to work; a child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  See DSM-IV at 44-47.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
51-60 GAF score indicates moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A score of 61-70 contemplates mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well and having some meaningful 
interpersonal relationships.

In this case, the medical evidence shows that the veteran's 
GAF score has remained fairly consistent over time.  VA 
medical records show that the veteran had a GAF score of 50 
in February 2004, a GAF score of 40 in December 2004, and, 
most recently, a GAF score of 48 in May 2007.  The Board 
finds that these GAF scores generally reflect psychiatric 
symptomatology which is commensurate with a 50 percent 
rating, as will be explained below. 

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 50 percent rating.  
The criteria for a 50 percent disability rating generally 
contemplate moderate psychiatric symptoms, and, for the 
reasons given below, this rating more accurately describes 
the veteran's condition than either a 70 or 100 percent 
rating does.  While the evidence shows some slight 
fluctuation in the severity of his psychiatric symptoms, 
overall the veteran has consistently demonstrated a moderate 
level of occupational and social impairment.

While the veteran has reported periodically experiencing 
passing suicidal ideation, the record shows that the veteran 
does not have a suicidal intent or plan, there has been no 
recent attempt at suicide or self-mutilation, and he has 
reported having no current suicidal or homicidal ideation at 
every medical examination of record.  The Board notes that, 
in December 2004, the veteran denied ever having attempted 
suicide; however, in March 2005, the veteran reported to 
running his car inside the garage in an apparent attempt to 
asphyxiate on carbon monoxide 18 months prior (and, thus, 
prior to the December 2004 examination where he denied any 
such attempt) but that he was interrupted by his wife.  In 
any event, the evidence shows that the veteran has made no 
recent attempt at suicide and has consistently denied active 
plan or intent.

The veteran has also demonstrated no more than mildly 
impaired impulse control.  Though he has reported 
experiencing irritability, quickness to anger, and road rage, 
including an altercation with another driver in March 2005, 
there is no evidence of recent impulse impairment or any 
recent arrests, legal problems, or psychiatric 
hospitalization.  Furthermore, while the record shows that 
the veteran is a former alcoholic in recovery since 
approximately 2001, the veteran has stated that he will have 
a beer or glass of wine once or twice per week and is able to 
refrain from drinking to excess.  

There is no evidence that the veteran has ever exhibited any 
obsessional rituals, and examination reports consistently 
reflect the absence of that symptom or any other compulsive 
behavior.

While the veteran has both anxiety and depression, which 
impair his ability to function effectively due mainly to his 
irritability and a desire to be alone, the veteran has 
reported that his mood will fluctuate from day to day.  
Furthermore, the record is devoid of any evidence indicating 
a history of panic attacks, and a May 2007 VA examination 
report notes that the veteran had no impairment of social 
functioning.  Thus, the veteran's current symptoms of anxiety 
and depression are fully contemplated within the current 50 
percent disability rating.

Though the veteran has sometimes been found to exhibit a 
restricted affect upon examination, the veteran's speech has 
at no time been illogical, obscure, or irrelevant, and there 
has been no gross impairment of his thought processes or 
communication.  In all treatment records where noted, the 
veteran's speech has been clear and coherent, with no 
notations of pressured speech, looseness of associations, or 
flight of ideas.  Though the veteran has reported some mild 
memory loss and a loss of concentration, which cause him to 
periodically misplace things and forget recent events, the 
medical evidence shows that the veteran's memory and 
concentration are still within normal limits.

The veteran has at no time exhibited spatial disorientation, 
or disorientation to time and place.  Upon examination the 
veteran has always been alert and oriented to time, place, 
and person.  Furthermore, all medical reports of record are 
negative for delusions, hallucinations, or psychoses.

At all times where noted, the veteran has appeared at his 
examinations dressed casually and appropriately, with fair 
grooming and hygiene.  Furthermore, the veteran has generally 
exhibited appropriate behavior and communication at his 
examinations.

While the veteran has reported some difficulty adapting to 
stressful circumstances in work and social settings, as 
manifested by both his choosing to retire from his career as 
a truck driver in 2003 rather than deal with his boss and his 
preference for avoiding crowds and public places, the 
veteran's difficulties in this area are fully contemplated 
within his currently assigned 50 percent rating.  
Furthermore, as mentioned above, a May 2007 VA examination 
report notes that the veteran has no impairment of social 
functioning, and he has demonstrated the ability to function 
independently in all activities of daily living.

Furthermore, despite an August 2005 examiner's finding that 
the veteran had severe symptoms of PTSD, the evidence shows 
that the veteran is able to establish and maintain effective 
relationships.  Although he reports preferring to avoid 
public places and groups of people, the veteran has also 
reported effectively maintaining relationships with his three 
sons, his wife, and a few friends.  The Board thus observes 
that the veteran is able to establish and maintain effective 
relationships and finds that any impairment in the veteran's 
social behavior is contemplated within the current 50 percent 
rating.

In sum, the Board finds that the veteran's PTSD produces 
occupational and social impairment with reduced reliability 
and productivity and that the veteran's PTSD symptomatology 
most accurately reflects a 50 percent rating.  A 70 percent 
rating is not warranted as he has not demonstrated 
obsessional rituals, illogical speech, panic attacks, an 
inability to function independently, appropriately, and 
effectively, significant memory loss, significant impairment 
of impulse control, disorientation of any kind, or an 
inability to establish and maintain effective relationships.  
Furthermore, the veteran's disability does not warrant a 100 
percent rating because he has not demonstrated any gross 
impairment of thought processing, delusions or 
hallucinations, inappropriate behavior, persistent danger of 
hurting himself or others, inability to perform activities of 
daily living, disorientation, or significant memory loss.  
The veteran's most severe symptoms-his depression and 
anxiety, short temper, sleep disturbances, and intrusive 
memories-are fully contemplated within lower ratings.  As a 
result, the veteran's current condition more nearly 
approximates the criteria for a 50 percent disability rating 
than anything higher.  The Board thus concludes that the 
necessary evidence to support a higher rating under 
Diagnostic Code 9411 has not been shown, and an increased 
rating of 70 percent is not warranted.  See 38 C.F.R. § 
4.130, supra.

The record contains no evidence showing the veteran entitled 
to a higher rating at any point since the effective date of 
service connection; therefore no staged ratings are 
appropriate.  See Hart, supra.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's PTSD has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities; as 
discussed above, he retired, he was not terminated.  PTSD has 
not necessitated frequent periods of hospitalization.  PTSD 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
See Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


